Citation Nr: 0948091	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  08-30 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a fractured nose and 
nose deformity (nose condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In November 2009, the Veteran testified before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
(including the previous Board remand) indicates that 
additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

During a hearing before the undersigned in November 2009, the 
Veteran testified that while working in the cockpit of an 
aircraft in service, plexiglass hit him across the bridge of 
the nose and knocked him unconscious.  When he regained 
consciousness, the Veteran stated that he was covered with 
blood and asserted that he had broken his nose.  

While there is no record of treatment for his injury at the 
naval air station in Glendale, the Veteran is generally 
capable of opining on matters requiring no medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

Here, the Veteran observed the blood on his clothes as a 
result of his injury and his statements appear credible.  The 
Board finds that there is an indication of an association 
between the Veteran's current nose condition and a VA 
examination is warranted.

Thus, the Veteran should be afforded a VA examination of his 
nose to obtain a medical nexus opinion.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination by a VA examiner.  The 
claims file and a copy of this remand 
must be provided to the examiner in 
conjunction with the examination, the 
examiner must review the claims file 
and annotate the report as to whether 
he or she reviewed the claims file.

The examiner is asked to state whether 
the Veteran suffers from a nose 
condition, including, but not limited 
to, a fractured nose and nasal 
deformity.

If the Veteran does have this 
disability, the examiner is asked to 
render medical opinions as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
this condition had its onset during 
active service from October 1971 to 
October 1975 or was caused by the 
Veteran's active service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
veteran's medical history and the 
relevant medical science as applicable 
to this claim.

2.	Readjudicate the Veteran's claims on 
appeal.  If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


